                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

DEANNA MINYARD,               )                        CASE NO. 5:17CV2261
                              )
           Plaintiff,         )
                              )                        MAGISTRATE JUDGE
                   v.         )                        GEORGE J. LIMBERT
                              )
NANCY A. BERRYHILL1,          )
ACTING COMMISSIONER OF SOCIAL )                        MEMORANDUM OPINION
SECURITY ADMINISTRATION,      )                        AND ORDER
                              )
           Defendant.         )

         Plaintiff Deanna Minyard (“Plaintiff”) requests judicial review of the decision of the
Commissioner of Social Security Administration (“Defendant”) denying her applications for
Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”). ECF Dkt. #1.
In her brief on the merits, filed on April 9, 2018, Plaintiff asserts that the administrative law
judge (“ALJ”): (1) violated the treating physician rule; and (2) erred by assigning greater weight
to the opinions of non-examining physicians than her treating physician. ECF Dkt. #16.
Defendant filed a response brief on May 9, 2018. ECF Dkt. #17. Plaintiff did not file a reply
brief.
         For the following reasons, the Court AFFIRMS the decision of the ALJ and dismisses the
instant case in its entirety with prejudice.




I.       FACTUAL AND PROCEDURAL HISTORY

         1
         On January 23, 2017, Nancy A. Berryhill became the acting Commissioner of Social Security,
replacing Carolyn W. Colvin.
        Plaintiff filed applications for DIB and SSI alleging a disability onset date of January 4,
2010.2 ECF Dkt. #10 (“Tr.”) at 1833, 1839, 1867.3 The applications were denied initially and
upon reconsideration. Id. at 1743, 1750, 1761, 1768. Plaintiff then requested a hearing before
an ALJ, which was held on April 28, 2016. Id. at 1458. On May 27, 2016, the ALJ issued a
decision finding that Plaintiff was not disabled. Id. at 1415. Subsequently, the Appeals Council
denied Plaintiff’s request for review. Id. at 1243. Accordingly, the decision issued by the ALJ
on May 27, 2016, stands as the final decision.
        The instant suit was filed by Plaintiff on October 26, 2017. ECF Dkt. #1. Plaintiff filed a
brief on the merits on April 9, 2018. ECF Dkt. #16. Defendant filed a response brief on May 9,
2018. ECF Dkt. #17. Plaintiff did not file a reply brief.
II.     RELEVANT PORTIONS OF THE ALJ’S DECISION
        On May 27, 2016, the ALJ issued a decision finding that Plaintiff was not disabled. Tr.
at 1415. The ALJ stated that Plaintiff met the insured status requirements of the Social Security
Act through December 31, 2014, and that she had not engaged in substantial gainful activity
since January 4, 2010, the alleged onset date. Id. at 1420. Continuing, the ALJ found that
Plaintiff had the following severe impairments: history of aneurysm with stent; depression;
migraines; status post ankle fracture; and lumbar and cervical degenerative disc disease. Id. The
ALJ then indicated that Plaintiff did not have an impairment or combination of impairments that
met or medically equaled the severity of one of the listed impairments in 20 C.F.R. Part 404,
Subpart P, Appendix 1. Id. at 1421.




        2
         Plaintiff’s applications for DIB and SSI contain different alleged onset dates. On remand from this
Court, the Appeals Council consolidated Plaintiff’s claims and amended the alleged onset date to January 4,
2010. See ECF Dkt. #16 at 1-2; ECF Dkt. #17 at 2.
        3
         All citations to the Transcript refer to the page numbers assigned when the Transcript was filed in
the CM/ECF system rather than the page numbers assigned when the Transcript was compiled. This allows
the Court and the parties to easily reference the Transcript as the page numbers of the .PDF file containing
the Transcript correspond to the page numbers assigned when the Transcript was filed in the CM/ECF system.

                                                    -2-
        After consideration of the record, the ALJ found that Plaintiff had the residual functional
capacity (“RFC”) to perform light work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b)
with the following additional limitations: never climb ladders, ropes, or scaffolds; occasionally
climb ramps and stairs; occasionally stoop and crouch; never kneel or crawl; occasionally reach
overhead bilaterally; cannot operate foot controls bilaterally; must avoid workplace hazards such
as unprotected heights or dangerous moving machinery; cannot perform commercial driving;
limited to simple, routine tasks that did not involve arbitration, negotiation, confrontation,
directing the work of others, or being responsible for the safety or welfare of others; cannot
perform piece-rate work or assembly line work; and limited to occasional interaction with others.
Tr. at 1423.
        The ALJ then stated that Plaintiff was unable to perform past relevant work. Tr. at 1435.
Continuing, the ALJ indicated that Plaintiff was a younger individual on the alleged onset date
but that she subsequently changed age category to closely approaching old age. Id. The ALJ
stated that Plaintiff had a limited education and was able to communicate in English. Id. Next,
the ALJ explained that the transferability of job skills was not material to the disability
determination because the Medical-Vocational Rules supported finding that Plaintiff was not
disabled. Id. Considering Plaintiff’s, age, education, work experience, and RFC, the ALJ
determined that jobs existed in significant numbers in the national economy that Plaintiff could
perform. Id. For these reasons, the ALJ found that Plaintiff had not been under a disability, as
defined in the Social Security Act, from January 4, 2010, through the date of the decision. Id. at
1436.
III.    STEPS TO EVALUATE ENTITLEMENT TO SOCIAL SECURITY BENEFITS
        An ALJ must proceed through the required sequential steps for evaluating entitlement to
social security benefits. These steps are:
        1.     An individual who is working and engaging in substantial gainful activity
               will not be found to be “disabled” regardless of medical findings (20
               C.F.R. §§ 404.1520(b) and 416.920(b) (1992));
        2.     An individual who does not have a “severe impairment” will not be found
               to be “disabled” (20 C.F.R. §§ 404.1520(c) and 416.920(c) (1992));


                                                 -3-
       3.      If an individual is not working and is suffering from a severe impairment
               which meets the duration requirement, see 20 C.F.R. § 404.1509 and
               416.909 (1992), and which meets or is equivalent to a listed impairment in
               20 C.F.R. Pt. 404, Subpt. P, App. 1, a finding of disabled will be made
               without consideration of vocational factors (20 C.F.R. §§ 404.1520(d) and
               416.920(d) (1992));
       4.      If an individual is capable of performing the kind of work he or she has
               done in the past, a finding of “not disabled” must be made (20 C.F.R. §§
               404.1520(e) and 416.920(e) (1992));
       5.      If an individual’s impairment is so severe as to preclude the performance
               of the kind of work he or she has done in the past, other factors including
               age, education, past work experience and residual functional capacity
               must be considered to determine if other work can be performed (20
               C.F.R. §§ 404.1520(f) and 416.920(f) (1992)).
Hogg v. Sullivan, 987 F.2d 328, 332 (6th Cir. 1992). The claimant has the burden to go forward
with the evidence in the first four steps and the Commissioner has the burden in the fifth step.
Moon v. Sullivan, 923 F.2d 1175, 1181 (6th Cir. 1990).
IV.    STANDARD OF REVIEW
       Under the Social Security Act, the ALJ weighs the evidence, resolves any conflicts, and
makes a determination of disability. This Court’s review of such a determination is limited in
scope by § 205 of the Act, which states that the “findings of the Commissioner of Social Security
as to any fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C. §405(g).
Therefore, this Court’s scope of review is limited to determining whether substantial evidence
supports the findings of the Commissioner and whether the Commissioner applied the correct
legal standards. Abbott v. Sullivan, 905 F.2d 918, 922 (6th Cir. 1990).
       The substantial-evidence standard requires the Court to affirm the Commissioner’s
findings if they are supported by “such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Cole v. Astrue, 661 F.3d 931, 937, citing Richardson v.
Perales, 402 U.S. 389, 401 (1971) (internal citation omitted). Substantial evidence is defined as
“more than a scintilla of evidence but less than a preponderance.” Rogers v. Comm’r of Soc.
Sec., 486 F.3d 234 (6th Cir. 2007). Accordingly, when substantial evidence supports the ALJ’s
denial of benefits, that finding must be affirmed, even if a preponderance of the evidence exists
in the record upon which the ALJ could have found plaintiff disabled. The substantial evidence

                                                -4-
standard creates a “‘zone of choice’ within which [an ALJ] can act without the fear of court
interference.” Buxton v. Halter, 246 F.3d 762, 773 (6th Cir.2001). However, an ALJ’s failure to
follow agency rules and regulations “denotes a lack of substantial evidence, even where the
conclusion of the ALJ may be justified based upon the record.” Cole, supra, citing Blakely v.
Comm’r of Soc. Sec., 581 F.3d 399, 407 (6th Cir.2009) (internal citations omitted).
V.     LAW AND ANALYSIS
       A.       Treating Physician Rule
       Plaintiff asserts that the ALJ violated the treating physician rule by failing to provide
“good reasons” for assigning less than controlling weight to the opinions of her treating
physician, Steven Coss, M.D. ECF Dkt. #16 at 21. An ALJ must give controlling weight to the
opinion of a treating source if the ALJ finds that the opinion is well-supported by medically
acceptable clinical and diagnostic techniques and not inconsistent with the other substantial
evidence in the record. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004). If an
ALJ decides to discount or reject a treating physician’s opinion, he or she must provide “good
reasons” for doing so. Social Security Rule 96-2p. The ALJ must provide reasons that are
“sufficiently specific to make clear to any subsequent reviewers the weight the adjudicator gave
to the treating source’s medical opinion and the reasons for that weight.” Id. This allows a
claimant to understand how her case is determined, especially when she knows that her treating
physician has deemed her disabled and she may therefore “be bewildered when told by an
administrative bureaucracy that [s]he is not, unless some reason for the agency’s decision is
supplied.” Wilson, 378 F.3d at 544 (quoting Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999)).
Further, it “ensures that the ALJ applies the treating physician rule and permits meaningful
appellate review of the ALJ’s application of the rule.” Id. If an ALJ fails to explain why he or
she rejected or discounted the opinions and how those reasons affected the weight afforded to the
opinions, this Court must find that substantial evidence is lacking, “even where the conclusion of
the ALJ may be justified based upon the record.” Rogers, 486 F.3d at 243 (citing Wilson, 378
F.3d at 544).



                                                -5-
       The Sixth Circuit has noted that, “while it is true that a lack of compatibility with other
record evidence is germane to the weight of a treating physician’s opinion, an ALJ cannot simply
invoke the criteria set forth in the regulations if doing so would not be ‘sufficiently specific’ to
meet the goals of the ‘good reason’ rule.” Friend v. Comm’r of Soc. Sec., 375 Fed.Appx. 543,
551 (6th Cir. 2010). The Sixth Circuit has held that an ALJ’s failure to identify the reasons for
discounting opinions, “and for explaining precisely how those reasons affected the weight” given
“denotes a lack of substantial evidence, even where the conclusion of the ALJ may be justified
based upon the record.” Parks v. Social Sec. Admin., 413 Fed.Appx. 856, 864 (6th Cir. 2011)
(quoting Rogers, 486 F.3d at 243 ). However, an ALJ need not discuss every piece of evidence
in the administrative record so long as he or she considers all of a claimant’s medically
determinable impairments and the opinion is supported by substantial evidence. See 20 C.F.R. §
404.1545(a)(2); see also Thacker v. Comm'r of Soc. Sec., 99 Fed.Appx. 661, 665 (6th Cir. 2004).
Substantial evidence can be “less than a preponderance,” but must be adequate for a reasonable
mind to accept the ALJ’s conclusion. Kyle v. Comm’r of Soc. Sec., 609 F.3d 847, 854 (6th Cir.
2010) (citation omitted).
       Plaintiff first addresses the ALJ’s treatment of the opinion of Dr. Coss, her treating
orthopedic surgeon, issued in September 2010. ECF Dkt. #16 at 22. According to Plaintiff, the
ALJ mischaracterized this opinion as “very remote” despite the fact that the time period at
question is January 2010 through May 2016. Id. Plaintiff also avers that the ALJ improperly
considered that she visited Dr. Coss less frequently over time and that the frequency of her visits
decreased because there was nothing further for Dr. Coss to do unless surgery was again
required. Id. at 22-23. Continuing, Plaintiff asserts that the ALJ improperly implied that her
ankle must have improved since she did not require additional surgery. Id. at 23. Plaintiff also
states that the ALJ minimized her lower back problems and ignored an MRI taken in October
2012 showing disc protrusions. Id. Further, Plaintiff avers that although the EMG of her lower
extremities was normal, she had been found to have a positive Tinel’s sign in the left ankle up to
the knee and had reported 4-5/5 strength in her lower extremities. Id. at 24.



                                                 -6-
        Regarding the ALJ’s assignment of less then controlling weight to the opinion of Dr.
Coss issued in November 2012, Plaintiff states that the reasons given by the ALJ were largely
the same as the reasons for discounting the opinion issued in September 2010. ECF Dkt. #16 at
24. Plaintiff again takes issue with the ALJ’s conclusion that her less frequent visits to Dr. Coss
suggested that her ankle problems were under control. Id. Rather, according to Plaintiff, Dr.
Coss had stated as early as 2010 that her ankle condition was permanent and unlikely to
improve. Id. Plaintiff also asserts that the fact that she has required an ankle brace for years
supports Dr. Coss’ opinion that she would have difficulty standing and walking. Id. at 24-25.
        Defendant contends that substantial evidence supports the ALJ’s review of the medical
opinions and RFC finding.4 ECF Dkt. #17 at 9. First, Defendant states that an ALJ may
determine which portions of a medical opinion should be assigned greater weight than others.
Id. at 10 (citing Poe v. Comm’r of Soc. Sec., 342 F. App’x 149, 157 (6th Cir. 2009)). Defendant
then states that the ALJ explained why only “some weight” was assigned to the opinion issued in
September 2010 and why less than controlling weight was assigned to the opinion issued in
November 2012. Id. at 10-13. Continuing, Defendant notes that the opinion of a treating
physician is not binding on the ALJ and the opinions of state agency medical consultants may be
assigned significant weight if they are consistent with the other evidence of record. Id. at 13
(citing 20 C.F.R. §§ 404.1527(c)(3)-(4), 416.927 (c)(3)-(4), 416.927(e)(2)(ii); Social Security
Ruling 96-6p).
        Next, Defendant avers that the ALJ was not required to assign less weight to the opinions
of the state agency medical consultants because the opinions pre-dated the opinions issued by
Dr. Coss. ECF Dkt. #17 at 13. Defendant also asserts that the more recent examination findings
showed that Plaintiff’s condition had improved with proper treatment. Id. In support of this
assertion, Defendant cites medical evidence from 2015 showing that Plaintiff: was doing well on
medications; had nearly full strength and intact sensation in the lower extremities; showed an
adequate range of motion in the cervical and lumbar spine; had no sensory or motor deficits in

        4
        Defendant responds to both issues presented by Plaintiff in the same section of the response brief.
See ECF Dkt. #17 at 9.

                                                   -7-
her legs; underwent x-rays that showed minimal degenerative changes in the lumbar spine;
underwent a lumbar epidural steroid injection that was effective; reported a seventy-percent
reduction in her pain level; and had a normal range of motion in the lumbar spine with no
tenderness and a normal motor examination. Id. at 13-14 (internal citations omitted). Defendant
then notes that the responsibility for deciding a claimant’s RFC is reserved for the ALJ. Id. at
14.
       The ALJ provided “good reasons” for assigning less than controlling weight to the
opinions of Dr. Coss. After a thorough review of the medical evidence presented in this case, the
ALJ addressed the opinion of Dr. Coss submitted in September 2010. Tr. at 1423-30. The ALJ
stated that “some weight” was assigned to this opinion because: x-rays and MRIs of Plaintiff’s
lumbar spine revealed some degenerative changes, but nothing that required surgery; Plaintiff’s
EMG was negative for abnormalities in the legs; shoulder x-rays were negative; the opinion was
“very remote” and Plaintiff had not visited Dr. Coss since 2014; and Plaintiff’s pain management
doctor had recently indicated normal gait and station with 4-5/5 strength in the arms and legs.
Id. at 1430.
       While the ALJ’s characterization of the opinion issued in September 2010 as “very
remote” is not entirely accurate as September 2010 is within the relevant time period, it appears
that the ALJ was merely indicating that there was evidence created more recently than this
opinion that may provide a more accurate depiction of Plaintiff’s limitations. See Tr. at 1430.
Additionally, the undersigned understands Plaintiff’s contention that the decreased frequency of
her visits to Dr. Coss is not necessarily indicative of improvement, however, the ALJ provided
additional reasons for discounting the opinion. The ALJ explained that the opinion was
inconsistent with the medical evidence, namely, x-rays, MRIs, an EMG, and more recent
treatment notes. See id. As for Plaintiff’s assertion that the ALJ ignored an MRI taken in
October 2012, the ALJ expressly discussed this MRI when addressing the medical evidence.
Id. at 1427.
       Regarding the opinion issued by Dr. Coss in November 2012, the ALJ adequately
explained why less than controlling weight was assigned to the opinion. First, the ALJ noted

                                                -8-
that Dr. Coss’ opinion that Plaintiff was “permanently disabled” was not binding as it was an
administrative finding. Tr. at 1430. The ALJ then stated that Dr. Coss’ conclusion that Plaintiff
could not stand or walk for extended periods was not consistent with the evidence. Id.
Specifically, the ALJ stated that the evidence showed that Plaintiff: stated that her ankle-related
symptoms improved in March 2011; showed only a mildly limited range of motion and mild
sensitivity; reported some numbness in her ankle and knee, but the resulting EMG was negative;
sought less frequent treatment for her ankle and was not told to undergo further treatment;
underwent x-rays of her hip that showed nothing warranting an operation or injection; underwent
lumbar spine testing that showed only minimal degenerative changes; and had repeatedly
showed normal gait and station, along with 4-5/5 strength, when visiting her pain management
doctor. Id.
       Although Plaintiff is correct in asserting that the reasons for discounting Dr. Coss’
opinion overlap, there is no requirement that the ALJ only consider evidence a single time when
assigning weight to multiple opinions. Additionally, Plaintiff avers that her reduction in visits to
Dr. Coss was due to his specialty as a surgeon and an her unchanged condition; however, it was
not unreasonable for the ALJ to conclude that less frequent trips to her orthopedic surgeon
suggested that her ankle condition was “under relative control.” See Tr. at 1430-31. This is
especially true when the ALJ cited evidence that was inconsistent with the opinions offered by
Dr. Coss. Further, even if the ALJ was wrong when concluding that fewer visits with Dr. Coss
showed control of Plaintiff’s ankle problems, the ALJ cited multiple pieces of evidence when
concluding that Plaintiff was less limited than as opined by Dr. Coss. Accordingly, the ALJ
cited “good reasons” for discounting the opinions issued by Dr. Coss and did not violate the
treating physician rule.
       B.      Other Opinion Evidence
       Next, Plaintiff asserts that the ALJ erred when more weight was assigned to the opinions
of non-examining physicians than to the opinions offered by Dr. Coss. ECF Dkt. #16 at 25.
Plaintiff cites Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 409 (6th Cir. 2000), for the
proposition that the ALJ erred by assigning greater weight to the opinions of non-examining

                                                -9-
physicians than the opinions of Dr. Coss since there was no showing that the non-examining
physicians had the benefit of reviewing Dr. Coss’ opinions. Id. at 25.
        In Blakley, the Sixth Circuit reversed and remanded the case because the ALJ failed to
provide “good reasons” for discounting the opinions from the claimant’s treating sources and
therefore violated the applicable rules and regulations. 581 F.3d at 409-10. In this case, the ALJ
provided “good reasons” for assigning less than controlling weight to Dr. Coss’ opinions, as
discussed above. Accordingly, the applicable rules and regulations were not violated. Further, it
is clear from the ALJ’s discussion of the evidence in the decision that it was known that medical
evidence existed that post-dated the opinion evidence and that the ALJ considered the opinion
evidence with that evidence in mind. This case is not one where, as in Blakley, there was no
indication that the ALJ considered the ongoing medical evidence and then issued an opinion that
was not based on a review of the complete case record. See 581 F.3d at 409. For these reasons,
the Court finds that the ALJ properly weighed the opinion evidence and the ALJ’s decision is
based on substantial evidence.
VI.     CONCLUSION
        For the foregoing reasons, the Court AFFIRMS the decision of the ALJ and dismisses the
instant case in its entirety with prejudice.


Date: March 8, 2019                              /s/George J. Limbert
                                               GEORGE J. LIMBERT
                                               UNITED STATES MAGISTRATE JUDGE




                                                -10-
